311 F.2d 564
Miles Raymond BAGGETT, Appellant,v.Martin J. WIMAN, as Warden of Kilby Prison, Montgomery, Alabama and State of Alabama, Appellees.Martin J. WIMAN, as Warden of Kilby Prison, Montgomery, Alabama and State of Alabama, Appellantsv.Miles Raymond BAGGETT, Appellee.
No. 19991.
United States Court of Appeals Fifth Circuit.
January 3, 1963.

Patrick W. Richardson, Huntsville, Ala., for appellant.
Thomas N. Younger, Huntsville, Ala., for appellees.
Before TUTTLE, Chief Judge, and WISDOM and GEWIN, Circuit Judges.
PER CURIAM.


1
This is an appeal from the denial by the trial court of a writ of habeas corpus after a hearing by the trial court. It appearing that at the time of the trial which resulted in appellant's conviction, the State Trial Court offered to appoint counsel for appellant and that he declined such appointment, we conclude that the trial court properly denied relief sought under the rule of Brown v. Allen, 344 U.S. 443, 73 S.Ct. 397, 97 L. Ed. 469.

The judgment is

2
Affirmed.